Citation Nr: 0836037	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for residuals of a 
kidney infection.  

3.  Entitlement to service connection for urethral stricture, 
status post multiple dilations and urethrotomy.  

4.  Entitlement to service connection for a lumbar spine 
disability.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to service connection for a thoracic spine 
disability.  

8.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.W.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied claims for service connection 
for "a left shoulder condition to include residuals of a 
burn," residuals of a kidney infection, "urethral 
stricture, status post multiple dilations and urethrotomy," 
a lumbar spine disability, bilateral hearing loss, tinnitus, 
"thoracic spine degenerative disc disease," and major 
depression (claimed as secondary to all other claimed 
conditions).  

In April 2008, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in these claims and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

At the April 2008 hearing the VLJ agreed to take testimony 
regarding post-traumatic stress disorder (PTSD) as possibly 
intertwined with the issue of service connection for major 
depression.  However, after a thorough review of the record, 
the Board notes that in July 2005, the RO also denied claims 
for service connection that included PTSD, cystic acne, and 
"recurrent toxic shock syndrome with multiple cerebellar 
symptoms including memory dysfunction."  A timely notice of 
disagreement was received as to all denied claims in the RO's 
July 2005 rating decision, and in September 2006, a statement 
of the case was issued that addressed all claims.  However, 
in his substantive appeal, received in October 2006, the 
veteran specifically stated that he did not want to appeal 
the issues of service connection for PTSD, cystic acne, and 
recurrent toxic shock syndrome, and the RO's decision as to 
these issues became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  Therefore, since service connection for PTSD was the 
subject of a final denial, his recent testimony must be taken 
as a claim to reopen the issue of service connection for 
PTSD.  The issue of whether new and material evidence, which 
includes testimony given at the April 2008 hearing, has been 
submitted to reopen a claim of service connection for PTSD 
has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  

The Board notes that in April 2008, subsequent to the most 
recent supplemental statement of the case, dated in February 
2008, the veteran submitted additional evidence in the form 
of a personal statement to the Board, together with a waiver 
of RO review of this evidence.  Accordingly, a remand for the 
RO to consider this evidence is not required.  See 38 C.F.R. 
§ 20.1304(c) (2007).  


FINDING OF FACT

A left shoulder disability, residuals of a kidney infection, 
urethral stricture, status post multiple dilations and 
urethrotomy, a lumbar spine disability, bilateral hearing 
loss, tinnitus, a thoracic spine disability, and major 
depression, were not caused or aggravated by service; major 
depression was not caused or aggravated by a service-
connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability, residuals of a kidney infection, urethral 
stricture, status post multiple dilations and urethrotomy, a 
lumbar spine disability, bilateral hearing loss, tinnitus, a 
thoracic spine disability, and major depression, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that service connection is warranted for 
a left shoulder disability, residuals of a kidney infection, 
urethral stricture, status post multiple dilations and 
urethrotomy, a lumbar spine disability, bilateral hearing 
loss, tinnitus, a thoracic spine disability, and major 
depression.  He has submitted photocopies of letters that he 
wrote to his parents during service, postmarked in October 
and November of 1977, in which he stated that he had a kidney 
infection, and a swollen prostate gland, and that he hurt his 
"left shoulder pretty bad but it's healing," and "my 
shoulder is healing well."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain chronic diseases, including arthritis, and an organic 
disease of the nervous system, such as a sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

The veteran's service medical records show the following: in 
October 1977, he was treated for a left shoulder burn.  It 
was noted to be healing well, with no drainage, and it had 
minimal tenderness upon ROM (range of motion).  In November 
1977, he was treated for complaints of a kidney infection, 
and bleeding from the tip of his penis.  The assessments 
noted acute prostatitis, and resolving prostatitis.  In June 
1979, he was treated for low back pain in the area of the 
kidneys, on the inferior edge of the ribs, bilaterally.  The 
veteran's separation examination report, dated in July 1981, 
shows that his ears, drums, spine, upper extremities, 
genitourinary system, and psychiatric condition, were all 
clinically evaluated as normal.  An associated "report of 
medical history" shows that he denied having had "frequent 
or painful urination" and "depression or excessive worry."  
He checked that he had or had had "kidney stones or blood in 
urine" and "swollen or painful joints," and the report 
notes pyuria while in boot camp, and arthritis/swollen joints 
prior to enlistment (otherwise unspecified, and with nothing 
to link these symptoms to his lumbar or thoracic spine, or 
left shoulder).  He did not report any other relevant 
symptoms.

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1994 and 2008, as 
well as records from the Social Security Administration 
(SSA).  

Private treatment reports, dated in 1994, show that the 
veteran was treated for complaints of a back ache that began 
6 months ago.  X-rays were negative.  A private treatment 
report, dated in 1996, shows that the veteran was treated for 
complaints of a urethral stricture.  A private treatment 
report, dated in 1998, shows that the veteran was treated for 
complaints of thoracic spine pain.  The assessment was back 
pain, and it appears to note "acute arthritis."  

Private treatment reports from Centura Health, and Porter 
Memorial Hospital, dated between 1998 and 1999, show that the 
veteran was treated for psychiatric symptoms that included 
insomnia and anxiety.  The assessments noted anxiety 
disorder, sometimes characterized as "NOS" (not otherwise 
specified), and major depression.  

Reports from S.J.B., M.D., dated in 2004, note treatment for 
conditions that included major depression. 

A private audiogram, from Denver Audiology, Inc., dated in 
March 2004, shows that the veteran had hearing loss as 
defined at 38 C.F.R. § 3.385.  

Reports from Saint Luke's Hospital, dated between 2003 and 
2004, show treatment for toxic shock syndrome, and note 
complaints of a "vague shoulder joint discomfort," and a 
history of urethral strictures which "sound like they have 
been long standing since childhood."  They show that he 
underwent an internal urethrotomy, urethral biopsy, urethral 
dilation, and complex catheterization.  

Reports from J.T.M., M.D., dated in 2004, note a history of 
five toxic shock episodes, with current infusion therapy, and 
indicate that the veteran was noted to have conditions that 
included progressive memory dysfunction and cerebellar 
syndrome, vertigo with tinnitus, and hearing loss.

A private magnetic resonance imaging (MRI) study report, 
dated in 2004, shows that the veteran was noted to have some 
bulging, narrowing, and osteophyte formation of the thoracic 
spine.  

A report from B.S., M.D., dated in 2004, notes a 2004 
audiogram showed noise-induced hearing loss "from prior 
exposure to jet engines."  

Reports from Colorado Urology Associates (CUA), dated between 
1996 and 2004, show treatment for difficulty urinating.  
Treatment included urethral dilation.  The impressions note a 
urethral stricture. 

VA progress notes, dated beginning 2004, show treatment for 
psychiatric symptoms, with diagnoses that included anxiety 
disorder NOS, depression/depressive disorder, adjustment 
disorder, and mood disorder associated with medical 
condition.  A VA hospital report shows that in August 2004, 
the veteran was afforded diagnoses that included anxiety 
disorder NOS, and depression.  

A VA examination report, dated in June 2004, shows that the 
veteran reported that he had been told that he had a 
congenital abnormality involving a urethral stricture, and a 
history of surgical procedures for his symptoms in 1995 and 
2002.  The relevant diagnosis was urethral stricture 
"possible due to congenital abnormality - no records to 
document this."  

VA reports, dated beginning in 2005, show a number of 
treatments for urethral symptoms.  A November 2005 VA report 
shows that the veteran underwent a urethroplasty with buccal 
mucosa graft, and the discharge diagnosis was urethral 
stricture, status post urethroplasty.  Reports, dated in 
November 2007, note a 12-year history of urethral stricture, 
and show that he underwent a cystoscopy.  A January 2008 VA 
report shows treatment for urethral stricture, which was 
noted to have first developed in 1995.  

VA progress notes, dated in 2004 and 2005, note tinnitus.  A 
VA audiology examination report, dated in October 2006, shows 
that the veteran asserted that he had hearing loss that began 
20 years ago.  On examination, he had hearing loss as defined 
at 38 C.F.R. § 3.385, and the diagnosis noted hearing loss, 
and tinnitus.  The examiner noted that the veteran had normal 
hearing upon separation from service, and she concluded that 
it was less likely as not the veteran's hearing loss, or his 
tinnitus, was related to his service.  

VA progress notes, dated beginning in 2004, show treatment 
for orthopedic symptoms, to include back pain and shoulder 
pain, with diagnoses that included arthralgia, and 
osteopenia.  A June 2004 MRI report was noted to show DDD 
(degenerative disc disease) in the upper thoracic spine.  A 
VA X-ray report for the thoracic spine, dated in August 2007, 
contains an impression noting diffuse osteoporosis.  

A March 2007 VA MRI report for the abdomen notes tiny 
subcentimeter cysts in the left kidney, that a neoplasm was 
unlikely but could not be excluded, and that the veteran had 
an unremarkable right kidney.  A January 2008 CT 
(computerized tomography) report notes a 1.3 cortical 
hypodense lesion at the upper pole of the left kidney 
posteriorly, that was stable.  

A decision of the SSA, dated in December 2004, shows that the 
SSA determined that the veteran was disabled as of February 
2004, with a primary diagnosis of selective IGG Immunoglobin 
Deficiency with Toxic Shock Syndrome, and a secondary 
diagnosis of depression.  

The Board has determined that the claims must be denied.  As 
an initial matter, with regard to the claim for urethral 
stricture, the evidence includes notations that this is a 
congenital condition, as well as other evidence indicating 
that it began in about 1995.  See e.g., report from Saint 
Luke's Hospital, dated between 2003 and 2004; VA progress 
notes, dated in November 2007 and January 2008.  

The veteran's entrance examination report, dated in 1977, 
does not contain any findings of a urethral stricture, nor is 
there any other evidence in the service medical records 
noting this condition.  The evidence therefore does not show 
that a urethral condition was "noted" upon entrance into 
service, Crowe v. Brown, 7 Vet. App. 238, 245 (1994), and the 
veteran is entitled to a presumption of soundness at service 
entrance. 38 U.S.C.A. §§ 1111, 1137 (West 2002).  
Furthermore, the Board is unable to find there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
Id.; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  This 
claim will therefore be analyzed on a direct basis.  

The veteran's service medical records show that in October 
1977, he was treated for a left shoulder burn that was noted 
to be healing well, with no subsequent evidence of treatment 
during his remaining period of active duty, a period of over 
three years.  In November 1977, he was treated for 
prostatitis, with no findings involving a urethral stricture, 
and no subsequent evidence of treatment during his remaining 
period of active duty.  In June 1979, he was treated for low 
back pain in the area of the kidneys, on the inferior edge of 
the ribs, bilaterally, with no findings involving the 
thoracic or lumbar spine.  The veteran's separation 
examination report, dated in July 1981, shows that his ears, 
drums, spine, upper extremities, genitourinary system, and 
psychiatric condition, were all clinically evaluated as 
normal.  Except for blood in the urine and swollen or painful 
joints, he denied any relevant symptoms in an associated 
"report of medical history," which shows that he denied 
having had "frequent or painful urination" or "depression 
or excessive worry," and that he did not report any other 
relevant symptoms.  The report notes that he had pyuria while 
in boot camp but there is no indication of any further such 
symptoms.  It also notes "arthritis/swollen joints," 
however, this term is otherwise unspecified, and the report 
does not contain anything which links these symptoms to 
either his lumbar or thoracic spine, or left shoulder.  Given 
the foregoing, the Board finds that none of the claimed 
conditions are shown to have been chronic during service.  
38 C.F.R. § 3.303(a).  

In addition, the earliest post-service medical evidence of 
any of the claimed disorders is dated no earlier than 1994.  
This is about 13 years after separation from the veteran's 
period of service.  This period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  With regard to the claims for hearing 
loss, and tinnitus, the Board finds that the October 2006 VA 
examination report is highly probative evidence against the 
claims.  This opinion is the only competent opinion of record 
which was based on a review of the veteran's C-file.  With 
regard to all other claims, there is no competent evidence to 
show that any of the claimed conditions are related to the 
veteran's service.  With regard to his back, he specifically 
stated when treated in 1994 that he back pain began 6 months 
previously, thus contradicting statements in conjunction with 
the claim that symptoms have continued since service.  The 
history given in 1994 for medical treatment purposes are more 
credible that the statements provided many years later in 
conjunction with the claim for benefits.  Finally, there is 
no medical evidence to show that arthritis of the left 
shoulder, the lumbar spine, or the thoracic spine, or that 
sensorineural hearing loss, was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims, and 
that the claims must be denied.  

In reaching these decisions, the Board has considered that an 
April 2004 report from B.S., M.D., notes, "The ENT exam and 
audiogram showed only noise-induced hearing loss from prior 
exposure to jet engines."  However, hearing loss as defined 
at 38 C.F.R. § 3.385 is first shown no earlier than 2004.  
This is about 23 years after separation from service.  In 
addition, in contrast to the October 2006 VA opinion (which 
weighs against this claim), Dr. B.S.'s statement is not shown 
to have been based on a review of the veteran's C-file, it is 
unaccompanied by citation to clinical findings during 
service, or thereafter (until 2004), and the Board finds that 
it is insufficiently probative to warrant a grant of the 
claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).  

With regard to the claim for major depression, it is argued 
that this condition was caused or aggravated by the other 
claimed conditions.  Service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  However, the Board 
has determined that service connection is not warranted for 
any of the claimed conditions, and service connection is not 
currently in effect for any disabilities.  Service connection 
has recently (February 2008) been established for status post 
left ankle fracture, rated 20 percent disabling, but there is 
no evidence that relates major depression to the veteran's 
left ankle disability alone.  Accordingly, there is no 
indication of predicate service-connected disability upon 
which a grant under 38 C.F.R. § 3.310 or Allen may be 
established.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that a left 
shoulder disability, residuals of a kidney infection, 
urethral stricture, status post multiple dilations and 
urethrotomy, a lumbar spine disability, bilateral hearing 
loss, tinnitus, a thoracic spine disability, and major 
depression, were caused or aggravated by service (and that 
major depression was caused or aggravated by a service-
connected disability).  However, when the veteran's service 
medical records and post-service medical records are 
considered (which indicate that the veteran was not treated 
during active duty service for the claimed conditions, except 
as noted, that none of the claimed conditions are shown prior 
to 1994, at the earliest, and that there is no competent 
evidence showing that the appellant has any of the claimed 
disabilities due to his service, or a service-connected 
condition) (with one exception, as noted), the Board finds 
that the medical evidence outweighs the veteran's contentions 
that he has the claimed disabilities due to his service, or a 
service-connected disability.  Simply stated, the Board finds 
that the service medical records and post-service medical 
record outweigh the veteran's statements, which have been 
found to be of very limited probative value.    

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in May and August of 2004, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  The VCAA notices 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and records from the SSA.  

With regard to all claims other than the claims for hearing 
loss, and tinnitus, the veteran has not been afforded 
examinations, and etiological opinions have not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show any 
relevant treatment, except as noted, none of the claimed 
conditions are first shown earlier than 1994, at least 13 
years after separation from service, and there is no 
indication that the disabilities or persistent and recurrent 
symptoms of the disablities may be  associated with the 
veteran's service or service-connected disability(with one 
exception, as noted).  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post-service medical record provides 
evidence against these claims.  Based on the foregoing, the 
Board finds that the veteran has not been prejudiced by a 
failure of VA in its duty to assist, and that any violation 
of the duty to assist could be no more than harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for residuals of a kidney infection is 
denied.  

Service connection for urethral stricture, status post 
multiple dilations and urethrotomy, is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a thoracic spine disability is denied.  

Service connection for major depression is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


